        Case 1:18-md-02859-PAC Document 275 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
................................................................................................X
IN RE:

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                                        MDL No. 2859
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND
VERSYS FEMORAL HEAD PRODUCTS LIABILITY
LITIGATION                                                                                          18-MD-2859 (PAC)
                                                                                                    18-MC-2859 (PAC)

This Document Relates to All Actions                                                                             44
                                                                                                    ORDER NO. ____
                                                                                                    MEMORIALIZING
                                                                                                    JULY 9, 2020
                                                                                                    STATUS
                                                                                                    CONFERENCE
................................................................................................X

PAUL A. CROTTY, United States District Judge:

           On July 9, 2020, the Court held a telephonic Status Conference by telephone to

receive an update on the Parties’ progress in MDL No. 2859.

   I.      STATUS OF CURRENT FEDERAL AND STATE COURT ACTIONS

           To date, there are 215 filed cases in this multidistrict litigation (“MDL”). There

are 8 active cases pending in various state courts.

 II.       DEPOSITIONS

           The Judge heard arguments from both Parties about conducting depositions

remotely or in person and ordered the Parties to meet and confer and report to the Court

by Wednesday July 15, 2020, at 11am EST by telephonic conference using dial-in 888-

363-4749, access code: 8539662. If the Parties cannot come to an agreement the Court

will rule by Friday, July 17, 2020.




                                                                           1
     Case 1:18-md-02859-PAC Document 275 Filed 07/13/20 Page 2 of 2




   II.      NEXT STATUS CONFERENCE

         The Judge will schedule the next conference at the Wednesday July 15, 2020

telephonic conference. No later than five (5) days prior to the Status Conference, counsel

shall file a joint letter, not to exceed five (5) single-spaced pages and to be filed in both

18-MD-2859 and 18-MC-2859, setting forth the parties’ agenda.

SO ORDERED.
        July 13 2020
Dated: ________,
       New York, New York                              ___________________________
                                                       PAUL A. CROTTY
                                                       United States District Judge




                                                   2
